Citation Nr: 1302050	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1974 to April 1977.  The Veteran died in April 2008; the Appellant is his surviving spouse.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant submitted her notice of disagreement (NOD) with this determination in October 2008, and timely perfected her appeal in March 2009.

Hearing

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Appellant has been accorded the opportunity to present evidence and argument in support of the claim.  In her March 2009 substantive appeal [VA Form 9] she declined the option of testifying at a personal hearing.

Virtual VA Records

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with this determination.  No additional records have been associated with this file that were not previously considered by the RO.  As such, neither a waiver nor remand is warranted in this case.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Appellant's claim has been obtained.

2.  The Veteran died in April 2008.  His death certificate lists the immediate cause of death as metastatic cancer, due to gastrointestinal (GI) bleed, due to end stage renal disease (ESRD).  No autopsy was performed.

3.  At the time of the Veteran's death, service connection was in effect for: status post right shoulder acromioclavicular separation with deformity and limitation of motion, evaluated as 20 percent disabling; right knee status post patellectomy with degenerative changes and limitation of motion, evaluated as 10 percent disabling; and right knee status post patellectomy with instability associated with right knee status post patellectomy with degenerative changes and limitation of motion, evaluated as 10 percent disabling.

4.  Metastatic cancer, GI bleeding and ESRD were not present during service or for many years thereafter.

5.  Nonsteroidal anti-inflammatory drugs (NSAIDs) taken for the Veteran's service-connected disabilities were not a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking service connection for the cause of the Veteran's death.

In the interest of clarity, the Board will initially discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

I.  VA's Duties to Notify and Assist

Standard of Review

It is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to Notify

With respect to the Appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).
When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Crucially, the RO informed the Appellant of VA's duty to assist her in the development of her claim in a letter sent in June 2008.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that, because the RO's adjudication of a dependency and indemnity compensation (DIC) claim hinges first on whether a veteran was service-connected for any condition during his lifetime, in the context of a claim for such benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp, 21 Vet. App. at 352-53.

In this case, the RO informed the Appellant that "[i]n support of your claim for DIC, we need evidence showing the [V]eteran died in service or medical evidence showing that the [V]eteran's service connected conditions cause or contributed to his death."  See June 2008 Notice Letter, page 1.  Thus, the June 2008 notice letter addressed Hupp element (2).  The Appellant is claiming that the medication taken for the Veteran's service-connected right shoulder and right knee disabilities caused or contributed his fatal ESRD.  See NOD, October 8, 2008; VA Form 9, March 26, 2009.  The Appellant is not claiming that a nonservice-connected disability caused or contributed to the Veteran's death.  Therefore, Hupp element (3) is not relevant to her claim.

Although the June 2008 notice letter did not provide a statement of the disabilities for which the Veteran was service-connected at the time of his death, the essential fairness of the adjudication was not affected.  The Appellant had actual knowledge of the fact that the Veteran was service-connected for right shoulder and right knee disabilities.  Id.  Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate her claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

In short, the Appellant was informed of the information and any medical or lay evidence not previously provided to VA that was necessary to substantiate the claim.

As for the evidence to be provided by the Appellant, in the June 2008 notice letter the RO asked the Appellant to identify and send relevant medical evidence.  The RO provided the Appellant with VA Form(s) 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for each private or other non-VA doctor and medical care facility that treated the Veteran for disabilities related to the cause of his death.

Moreover, the notice letter informed the Veteran that VA would provide a medical examination or obtain a medical opinion if it is necessary to make a decision on her claim.  [A VA medical opinion was obtained in August 2008.]

In the June 2008 notice letter, the Appellant was advised that VA was responsible for getting relevant records from any Federal agency, to include records from the military, VA medical centers (including private facilities where VA authorized treatment), and the Social Security Administration.  The Appellant was also informed that VA would make reasonable efforts on her behalf to get relevant records not held by a Federal agency, including records from state and local governments, private doctors and hospitals, and current or former employers.

The RO further informed the Appellant that she should submit any evidence in her possession relevant to her claim, as follows: "If there is any other evidence or information that you think will support your claim, please let us know.  If you have any evidence in your possession that pertains to your claim, please send it to us."  See June 2008 notice letter, page 2.  The notice letter thus complied with the "give us everything you've got" requirement of 38 C.F.R. § 3.159(b)(1) because the letter informed the Appellant that she could submit or identify evidence other than what was specifically requested by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23, 353, 23, 353-56 (Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.]

In short, the record indicates that the Appellant received appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, element (1) is not in dispute regarding the deceased Veteran.  As detailed above, the notice letter contained information that is analogous to elements (2) and (3).  Although the RO did not specifically address elements (4) and (5) in the notice letter, element (4), degree of disability, is obviously inapplicable to a death claim.  As for element (5), because the Board concludes below that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any question as to the effective date to be assigned is rendered moot.

Because there is no indication that there exists any evidence that could be obtained which would have an effect on the outcome of this case, no further notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [notice not required where there is no reasonable possibility that additional development will aid the claimant].

Duty to Assist

In general, VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).


The Board finds that reasonable efforts have been made to assist the Appellant in obtaining evidence necessary to substantiate her claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  The evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's death certificate.  The Board finds that all relevant evidence necessary for an equitable resolution of this issue has been identified and obtained.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  See 38 U.S.C.A. 5103A (West 2002).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. § 5103A (a)(2) (2012).

The Appellant was afforded a VA medical opinion in August 2008 as to whether the Veteran's cause of death could be directly attributed to service or to his service-connected disabilities.  Further opinion is not needed on the claim because, at a minimum, there is no persuasive and competent evidence that the Veteran's cause of death may be associated with his military service or service-connected disabilities.  This is discussed in more detail below.

In short, the Board has carefully considered VA's duties to notify and assist in light of the record on appeal, and for the reasons expressed above finds that the development of this issue has been consistent therewith.
The Appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2012).  The Appellant has retained the services of a representative, who has presented argument on her behalf.  The Appellant has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the merits.

II.  The Merits of the Claim

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).



	(CONTINUED ON NEXT PAGE)
Service Connection - Cause of Death

VA death benefits are payable if a veteran died from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2012).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2012).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2012).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2012); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).


Analysis

The Veteran died in April 2008, over 30 years after his separation from service.  The Veteran's death certificate lists the cause of death as metastatic cancer due to GI bleed, due to ESRD.  The death certificate does not indicate that an autopsy was performed.

At the time of the Veteran's death, service connection was in effect for: status post right shoulder acromioclavicular separation with deformity and limitation of motion, evaluated as 20 percent disabling; right knee status post patellectomy with degenerative changes and limitation of motion, evaluated as 10 percent disabling; and right knee status post patellectomy with instability associated with right knee status post patellectomy with degenerative changes and limitation of motion, evaluated as 10 percent disabling.

The Appellant's Contentions

In substance, the Appellant asserts that the Veteran's service-connected right knee and right shoulder disabilities required him to take NSAIDs.  She contends that NSAIDs led to the Veteran's kidney disorder, which ultimately resulted in ESRD, which substantially contributed to cause the Veteran's death.

The Appellant has identified no other possible service-related cause of the Veteran's death, and the record does not remotely suggest that the service-connected disabilities, right shoulder and right knee disabilities, directly caused the Veteran's death.




	(CONTINUED ON NEXT PAGE)
Discussion

In order to establish service connection for the cause of the Veteran's death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Shedden, supra.

There is no question that element (1) has been met.  The Board's discussion will therefore focus on elements (2) and (3).

With respect to element (2), a review of the available evidence does not suggest that metastatic cancer, GI bleeding or ESRD was present in service.  The Appellant does not so contend.  The Veteran was service-connected for right shoulder and right knee disabilities.  Therefore, element (2) has been met.

With respect to element (3), nexus, the Appellant contends that the Veteran's fatal ESRD was caused by the NSAIDs he was required to take for his service-connected right shoulder and right knee disabilities.

In response to this contention, VA obtained a medical opinion in August 2008.  The VA examiner made reference to the April 2004 VA examination (erroneously dated in December 2001), which found that the Veteran's kidney condition was not at least as likely as not secondary to medications taken for his service-connected right knee disability.  In support of this conclusion, the VA examiner stated that there was no causal relationship between NSAIDs and normal size kidneys via ultrasound and no relationship between the Veteran's renal cyst and NSAIDs.  There was, however, a relationship between renal insufficiency, cystic renal disease and hypertension.  Finally, the VA examiner opined that the Veteran's condition had not progressed beyond that which would be normally expected.  See VA Examination, April 12, 2004.

In arriving at this conclusion, the VA examiner cited to the following medical treatise evidence: Abraham, PA, Keane, WF. 'Glomerular and Interstitial Disease Induced by Nonsteroidal Anti-Inflammatory Drugs.'  Am J Nephrol 1984; 4:1; Clive, DM, Stoff, JS.  'Renal Syndromes Associated with Nonsteroidal Anti-Inflammatory Drugs.'  N Engl J Med 1984; 310: 563; and Warren, GV, Korbet, SM. 'Minimal Change Glomerulopathy Associated with Nonsteroidal Anti-Inflammatory Drugs.'  Am J Kidney Dis 1989 Feb; 13 (2): 127-30.  Id.

The August 2008 VA examiner noted that all other review of documentation gave no causal relationship between the use of Motrin (an NSAID) and the development of renal failure.  Evidence stated in the claims file also demonstrated that the Veteran's renal failure was secondary to his hypertension, which was not service-connected.  Furthermore, note was made on the Veteran's death certificate that the primary cause of death was metastatic cancer due to, or as a consequence of, GI bleed.  The August 2008 VA examiner determined that there was no documentation in the medical records that metastatic cancer was a consequence of GI bleed.  Overall, the August 2008 VA examiner concluded that the development of renal failure or ESRD was not caused by or a result of the use of NSAIDs.  Further, the Veteran's use of NSAIDs was considered to be within therapeutic parameters.  Id.

In June 2008, the Appellant submitted a private medical opinion from D.P., M.D., the Veteran's private family practice physician.  Dr. D.P. stated that the Veteran died from GI bleeding associated with pancreatitis, acute or chronic renal failure, and metastatic disease.  It was noted that the Veteran used Motrin for years for treatment of arthritis in his right knee and right shoulder.  "This could have contributed significantly to his development of the renal failure."  See Statement of D.P., M.D., July 1, 2008.

In January 2009, the Appellant submitted a second private medical opinion from J.F., M.D., the Veteran's private nephrologist.  Dr. J.F. stated that the Veteran suffered from underlying chronic renal failure, diabetes, hypertension, and evidence of kidney damage in relation to proteinuria.  It was noted that the Veteran was exposed to Motrin for a long period of time (15 to 20 years) due to osteoarthritis of the shoulders and knees.  "The only thing I can say is that all of [the] above conditions might have contributed to his advanced renal failure..."  Dr. J.F. went on to state "[h]ow much the isolated exposure to Motrin might have caused all the problems in the kidneys I cannot say.  However, that probably was one factor on top of his underlying diabetes and hypertension."  See Statement of J.F., M.D., January 20, 2009.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The June 2008 private medical opinion of Dr. D.P. concluded that the Veteran's use of Motrin over the years for arthritis of the right knee and right shoulder "could have contributed significantly to his development of renal failure."  See Statement of D.P., M.D., June 19, 2008.  The January 2009 private medical opinion of J.F., M.D., stated "[h]ow much the isolated exposure to Motrin might have caused all the problems in the kidneys I cannot say.  However, that probably was one factor on top of his underlying diabetes and hypertension."  See Statement of J.F., M.D., January 20, 2009.  The Board finds that these opinions offer support, but do not indicate a definitive medical conclusion.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation).  Further, both private physicians failed to provide any bases for their opinions.  As noted above, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, supra.  As such, the Board does not find the June 2008 and January 2009 private medical opinions to be of significant probative value.

Conversely, the August 2008 VA medical opinion is not speculative or inconclusive.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim].  The VA examiner provided specific supporting reasons for her opinion that NSAIDs taken for the Veteran's service-connected disabilities did not cause or contribute to the Veteran's demise.  Further, the VA examiner referred to specific medical treatise evidence in support of her opinion.  See Hernandez-Toyens, supra.  As such, the Board finds that the medical evidence of record reflects that the NSAIDs taken for the Veteran's service-connected disabilities did not singly or jointly with some other condition cause the Veteran's death; did not contribute substantially or materially to the Veteran's death; did not combine to cause death; and did not aid or lend assistance to the production of death under 38 C.F.R. § 3.312(c).

The Board is sympathetic to the Appellant in that it is clear she sincerely believes her spouse's death was caused by medications prescribed for the Veteran's service-connected disabilities.  However, the most probative medical evidence of record does not support this contention.  As a lay person who has not been shown to be capable of making medical conclusions, the Appellant's statements that the medication prescribed for the Veteran's service-connected disabilities contributed to his death are substantially outweighed by the conclusion set forth in the August 2008 VA medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, the evidence clearly establishes that the NSAIDs taken by the Veteran for his service-connected disabilities neither caused nor materially contributed to his death.  Accordingly, the Appellant's claim fails on the basis of element (3) under Shedden and the claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


